COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


SHERRY MARIE SPANGLER

v.   Record No. 2545-96-3                        MEMORANDUM OPINION *
                                                     PER CURIAM
HOLIDAY INN/SKYLINE SWANNANOA, INC.                 MARCH 4, 1997
AND
TRIGON ADMINISTRATORS, INC.


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Roger A. Ritchie; Roger Ritchie & Partners,
           P.L.C., on brief), for appellant.

           (Patricia C. Karppi; McGuire, Woods, Battle &
           Boothe, L.L.P., on brief), for appellees.



     Sherry Marie Spangler (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that she

failed to prove that her psychiatric condition was causally

related to her compensable June 10, 1995 injury by accident.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.   Accordingly, we

summarily affirm the commission's decision.   Rule 5A:27.

     "General principles of workman's compensation law provide

that '[i]n an application for review of any award on the ground

of change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"   Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.
459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).   Unless we can say as a matter of law that

claimant's evidence sustained her burden of proof, the

commission's findings are binding and conclusive upon us.      Tomko

v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833,

835 (1970).

     On appeal, we view the evidence in the light most favorable

to the party prevailing below.     R.G. Moore Bldg. Corp. v.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     So

viewed, we note that the commission made the following findings:
          We . . . note that there is some evidence of
          emotional distress following the industrial
          injury which apparently was triggered by pain
          from that injury, as well as the resulting
          disability and perhaps the financial
          hardship. However, the claimant's emotional
          condition did not require treatment until her
          injuries were exacerbated by the assault at
          the hands of her boyfriend. Upon receiving
          medical treatment for those injuries, she
          told her treating physician, Dr. Trescot,
          that she was "losing it," indicating that her
          emotional condition had deteriorated. The
          contested treatment then followed.
               We recognize that both Drs. Hoffman and
          Cianciolo, have reported and testified that
          the industrial injury was the primary cause
          of their treatment. However, their opinions
          were initially expressed without either
          having been informed of the altercation with
          the boyfriend. Then upon being fully
          informed of that event, both concluded that,
          while those injuries contributed to the
          claimant's psychiatric condition, the primary
          cause was the industrial injury. However, we
          do not find these conclusions persuasive,
          given the record in this case, as summarized
          above. In the final analysis, the claimant
          did not require psychiatric treatment until
          she was assaulted and injured by her
          boyfriend.


                                 - 2 -
     The record fully supports these findings.   Based upon Dr.

Hoffman's and Dr. Cianciolo's lack of an accurate and complete

history from claimant and upon the abundant evidence of

claimant's non-work-related psychological stressors, the

commission was entitled to reject the opinions of Drs. Hoffman

and Cianciolo.   "Medical evidence is not necessarily conclusive,

but is subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401
S.E.2d 213, 214 (1991).
     Based upon this record, we cannot say as a matter of law

that the commission erred in finding the opinions of Drs. Hoffman

and Cianciolo unpersuasive.   Thus, claimant failed to meet her

burden of proving a causal connection between her psychiatric

condition and her compensable June 10, 1995 injury by accident.

     For the reasons stated, we affirm the commission's decision.

                                                   Affirmed.




                               - 3 -